      Case 5:13-cr-00067-MTT-CHW Document 97 Filed 08/31/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
              v.                              )   CASE NO. 5:13-CR-67-2 (MTT)
                                              )
ANDREW DIXON,                                 )
                                              )
                Defendant.                    )
 __________________                           )


                                          ORDER

       Federal prisoner Andrew Dixon, proceeding pro se, has moved the Court for

reconsideration of its Order denying his motion for compassionate release (Doc. 94).

For the following reasons, Dixon’s motion (Doc. 96) is DENIED.

       Pursuant to Local Rule 7.6, “Motions for Reconsideration shall not be filed as a

matter of routine practice.” M.D. Ga. L.R. 7.6. Indeed, “[r]econsideration of a previous

order is an extraordinary remedy to be employed sparingly.” Bingham v. Nelson, 2010

WL 339806, at *1 (M.D. Ga. Jan. 21, 2010) (internal quotation marks and citation

omitted). It “is appropriate only if the movant demonstrates (1) that there has been an

intervening change in the law, (2) that new evidence has been discovered which was

not previously available to the parties in the exercise of due diligence, or (3) that the

court made a clear error of law.” Id. “In order to demonstrate clear error, the party

moving for reconsideration must do more than simply restate his prior arguments, and

any arguments which the party inadvertently failed to raise earlier are deemed waived.”

McCoy v. Macon Water Authority, 966 F. Supp. 1209, 1222-23 (M.D. Ga. 1997).

       Dixon’s only argument that merits discussion is that a recent Supreme Court

decision should alter the Court’s prior analysis. Dixon argues that the Court wrongly
       Case 5:13-cr-00067-MTT-CHW Document 97 Filed 08/31/21 Page 2 of 3




enhanced his sentence based on the Supreme Court’s recent ruling in Borden v. United

States, 141 S.Ct. 1817 (2021). Doc. 97 at 1. But Borden, which discussed the

elements necessary for an offense to qualify as a violent felony under the Armed Career

Criminal Act, 18 U.S.C. § 924(e), is irrelevant to Dixon’s motion for compassionate

release. 1 Even if Dixon had been wrongly sentenced based on the Borden decision,

that would not qualify as an extraordinary and compelling reason as defined by the

Sentencing Commission’s relevant policy statement and commentary. U.S.S.G. §

1B1.13. Thus, because Dixon may not receive compassionate release based on

sentencing issues, his motion for compassionate release was properly denied. United

States v. Bryant, 996 F.3d 1243, 1254 (11th Cir. 2021) (holding that a prisoner’s

circumstances must match one of the four categories of extraordinary and compelling

reasons listed in the commentary to be eligible for compassionate release).

        The remainder of Dixon’s arguments are inappropriate in a motion for

reconsideration because they either are restated arguments that the Court previously

considered or arguments being raised for the for the first time. See McCoy, 966 F.

Supp. at 1222-23.

        In conclusion, Dixon has raised no relevant change in the law, newly discovered

evidence, or clear error in the Court’s previous Order. Accordingly, his motion for

reconsideration (Doc. 96) is DENIED.




1 Dixon was convicted under the Armed Career Criminal Act in the Southern District of Georgia but not in

this District. United States v. Dixon, 5:12-cr-18-WTM-BWC, Doc. 78 at 1; Doc. 69 at 1. His sentence
from this Court was ordered to run consecutive to the one he received in the Southern District. Doc. 69 at
2.


                                                       -2-
Case 5:13-cr-00067-MTT-CHW Document 97 Filed 08/31/21 Page 3 of 3




SO ORDERED, this 31st day of August, 2021.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT




                                   -3-
